                   TIIE UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF GEORGIA
                           ATLANTA DIVISION
.TIFTTANY
            SNADON,                      )
                                         )
             ['laintiff,                 )
                                         )
                                         )   CNIL ACTION FILE
                                         )   NO. 1 :19-cv-02915-SDG
StrW-EIJRODRIVE, INC.,                   )
JOSEPH TETZEL,                           )
JOFIN DOE, 1 through .IOHN DOE 3,        )
and VINION L. ITOBINSON, JR.,            )
                                         )
             Defendants.                 )


 PLAINTIFF'S   DEFENDANTS'JOINT MOTION TO RE .OPEN
   DISCOVERY AND ADOPT REVISED SCHED ULING ORDER
      Plaintiff Tiffany Snadon and Defendants SEW-Eurodrive, Inc.,           Joseph

Tetzel,and Vinion L. Robinson, Jr, respectfully file this joint motion to reopen and

extend the discovery period in this case. The parties have been working diligently

and cooperatively to complete     all facl and expert discovery,    and they have

tentatively scheduled several additional out-of-state depositions. The parties

acknowledge receipt of the Court's February 7, 2020, order, and jointly apologize

for having overlooked the Court's prior deadline to submit a proposed consolidated

pretrial order per Local Rule 16.4. The parties respectfully submit that they can

complete all fact discovery within the next 45 days. Thereafter, Defendants intend
to file a motion for summary judgment as to all of Plaintiff s claims, and they

intend to promptly file that motion within 30 days after the close of any extended

discovery period the Courl is willing to permit. The parties have attached a joint

proposed scheduling order for the Court's consideration.

    I.   Grounds to Re-Open Discovery and Adopt Revised Scheduling Order

         Per Rule l6(bX4), the Court may modify its scheduling order for good cause

and with the judge's consent.l To establish good cause, the party seeking the

extension must establish that the schedule could not be met despite the party's

diligence.2

         Here, the parties respectfully submit that, after Defendants removed this

personal-injury action, the parties have worked cooperatively                      to complete
discovery in a timely manner within the original 4-month discovery period. Even

So, Plaintiff recently determined that she wished                       to   depose additional

representatives      of   Defendant SEW, as           well as SEW's 30(bX6)            corporate

representative, and Defendants have consented to making its witnesses available in

South Carolina. Because the parties' counsel have appeared on multiple trial

         Fed. R. Civ. P. l6(bX4).

2
         See Oravec v, Sunny Isles   Luxury Ventures, L,C,,527 F.3d 1218,1232 (1ltl' Cir. 2008)

                                                  2
calenclars over the past several months   - in fact, all counsel had recently been
preparing for separate trials during the week of February 24   - and due to holiday
schedules, out-of-town travel difficulties, and other scheduling issues involving

counsel and Defendants' representatives, the parties were unable to schedule those

depositions rvithin the initial discovery period. The parties are confident that they

will be able to complete those depositions, as well     as all other fact discoverY,

within a 45-day extended discovery period. The parties respectfully          request

additional time to schedule and complete the necessary depositions.

      Following the close of any extended discovery period the Court may permit,

Defbndants respectfully submit that they intend     to file a motion for   summary

judgment. The parties respectfully request additional time to complete            all

discovery before filing any potentially dispositive motions. Defendants previously

filed two separate motions for summary judgment on behalf of individual

Defendants Vinion Robinson and William Huffstetler, and Mr. Robinson's motion

remains pending. The parties have attached a proposed amended scheduling order

for the Court's consideration.




                                          3
    II. Conclusion

            T'lre parties again apologize     to the Court for        neglecting   to   complete

discovery within the Court's original 4-month discovery period, but respectfully

submit that the requested relief is both warranted and necessary to permit them to

fully and fairly litigate this matter to its conclusion. Accordingly, the parties

respectfully request that the Court revisit its scheduling order to permit additional

necessary depositions and the filing of dispositive motions. A proposed scheduling

order granting the requested relief is attached to this motion as Exhibit A.




            This 27th day of February,2020.


DRBW ECKI, & FARNHAM, LLP                           MORGAN & MORGAN ATLANTAO PLLC

/s/ Andrew D. I-lorowitz                            /s/ Christooher     J. Graddock
Andrew D. Horowitz                                  Christopher J. Graddock
Georgia Bar No, 367815                              Georgia Bar No. 304020
303 Peachtree Street, N.E.                          Andrew L. Hagenbush
Suite 3500                                          Georgia Bar No. 127945
Atlanta, Georgia 30308                              PO Box 57007
(404) 88s-1400                                      Atlanta, Georgia 30343
A tto r n ey fo r D efe n dunts                     (404) e6s-881 1
                                                    Atto rn ey s fo r P laintiff
                                                    [with express permission by Andrew D.
                                                    HorowitzJ


957620511
05769-134134

                                                4
                  CERTIFICATE OF FO NT CO                       CE

      Plaintiff's and Defendants' Joint Motion to Re-Open Discoverlt and Adopt

Revised Scheduling Order has been prepared with one            of the font and point

selections approved by the Court in LR 5.1(b): Times New Roman (14 point)

                           CERTIFICATE OF SERVICE

      Today   I served a copy of Plaintiff's and Defendonts'     Joint Motion to Re-

Open Discovery and Adopt Revised Scheduling Order upon                all parties by
electronically filing   it with the Clerk of Court using the Electronic    CM/ECF

System, addressed as follows:

                           Christopher J. Graddock, Esq.
                           Keenan R. S. Nix, Esq.
                           Andrew L. Hagenbush, Esq.
                           Morgan & Morgan Atlanta, PLLC
                           Post Office Box 57007
                            AIlanla, Georgia 3 03 43 - 1 007
                           c graddock@forthepeopl e. com

                           knix@forthepeople. com
                           ahagenbush@forthepeopl e. com

      This 27th day of February, 2020.




                                          5
                                DREW ECKL & FARNHAMO LLP

                                /s/ Andrew D.
                                Andrew D. Horowitz
                                Georgia Bar No. 367815
                                Atto r ney fo r D efen dants
303 Peachtree Street N.E.
Suite 3500
Atlanta, Georgia 30308
(404) 88s-1400
ahorowitz@deflaw.com

9516205/t
05't69-t34t34




                            6
